Citation Nr: 1235016	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to service connection for right upper extremity weakness, to include as secondary to a cervical spine disorder. 

5.  Entitlement to service connection for a left shoulder and hand numbness, to include as secondary to a cervical spine disorder. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151  for numbness of the left side of the body, as a result of treatment at a Department of Veterans Affairs medical facility in November 2007.
8.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151  for hypertension, as a result of treatment at a Department of Veterans Affairs medical facility in November 2007.

9.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).

 
REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to July 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2008 rating decision, the RO declined to reopen a claim of entitlement to service connection for a lumbar spine disorder, and denied claims of service connection for a cervical spine disorder, right upper extremity weakness, and left shoulder and hand numbness.  In an August 2009 rating decision, the RO denied service connection for hypertension.  In a March 2010 rating decision, the RO denied claims for numbness of the left side of the body and hypertension pursuant to the provisions of 38 U.S.C.A. § 1151 as a result of treatment at a Department of Veterans Affairs medical facility in November 2007, and for a TDIU.

In August 2011, the Veteran presented testimony in a hearing before a Decision Review Officer.  A copy of the transcript has been associated with the claims folder

In an August 2011 statement, the Veteran explicitly indicated that he wished to withdraw the issues of service connection for left shoulder and hand numbness, and for hypertension.  The Board notes, however, the Veteran has repeatedly argued that these disabilities arose from surgery performed for his claimed cervical spine disorder.  Although such theory was put forth primarily in support of his claim for compensation benefits under 38 U.S.C.A. § 1151, the record reflects that he has also perfected a claim for service connection for that cervical spindle disorder.  Thus, were service connection to be granted for the cervical spine disorder, the same theory put forth in support of the claim for benefits under 38 U.S.C.A. § 1151 could also support a claim for service connection for the left upper extremity and for hypertension on a secondary basis.  Therefore, because the Veteran continues to put forth a theory of entitlement that could support a claim for service connection on a secondary basis, the Board finds that the August 2011 statement withdrawing the issues of service connection for a left shoulder and hand numbness and hypertension cannot be accepted and that the matters remain on appeal.

The issues of service connection for a lumbar spine disorder, a cervical spine disorder, right upper extremity weakness, left shoulder and hand numbness, and hypertension; compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for numbness of the left side of the body and hypertension, as a result of treatment at a Department of Veterans Affairs medical facility in November 2007; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the Veteran's claim for service connection for a lumbar spine disability; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the February 2005 rating decision raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the claim for service connection for a lumbar spine disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error. 



New and Material Claim

In a February 2005 rating decision, the RO denied service connection for a lumbar spine disability.  That decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The claim of entitlement to service connection for a lumbar spine disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment records which showed that the Veteran was seen for low back pain in March 1967.  Post-service treatment records showed that the Veteran had probable degenerative changes in the low spine.  In denying the claim for service connection, the RO indicated that there was no permanent residual or chronic disability as a result of the in-service treatment for the low back.  

To reopen the claim, the new evidence must show that the Veteran has a current lumbar spine disability related to service.   

Since the final rating decision, the pertinent evidence of record includes a July 2009 VA examination report.  Following review of the claims folder and evaluation of the Veteran, the examiner indicated that it would be speculative to determine whether the Veteran's in-service notation for treatment for his spine in March 1967 was related to his current disability.  The evidence also includes the Veteran's testimony in June 2009 when he stated that his spine disorder was the result of having to bend onboard the ship because there was no space to stand up.  The Board finds that there is now sufficient evidence to reopen the claim as there is evidence that the Veteran's current lumbar spine disability is related to in-service incidents (bending to fit low spaces).  For the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the medical evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability, and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a lumbar spine disorder is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required obtain medical opinions.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

With regard to the claims for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for numbness of the left side of the body, and hypertension, the Veteran essentially contends that these disabilities are the result of treatment for  cervical stenosis with myelopathy at a Department of Veterans Affairs medical facility in November 2007.  He is also seeking service connection for such disabilities as being secondary to his claimed cervical spine disorder.  The Board notes, however, that the Veteran has not yet been afforded an examination with respect to these claims.  As a VA examiner has not yet offered an opinion as to whether the numbness of the left side of the body, and hypertension are a foreseeable consequence of the treatment the Veteran received or, whether they are the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the Board finds that an opinion is necessary in order to fairly decide the merits of the Veteran's claims.  

Additionally, as noted above, the Veteran was afforded an examination for his claim for service connection for a lumbar spine disorder in July 2009.  This examination report also included an evaluation/opinion as to the claim for service connection for a cervical spine disorder.  Following review of the claims folder and evaluation of the Veteran, the examiner indicated that it would be speculative to determine whether the Veteran's in-service notation for treatment for his spine in March 1967 was related to his current disability.  The examiner stated that he was unable to provide an opinion because there was only one service entry which provided a poorly documented history and physical examination.  

The Board finds that this opinion is insufficient.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record.  In this case, the Board finds that the VA examiner did not adequately explain the basis for his opinion that he could not offer an opinion without resort to speculation.  While there is only one service treatment record pertaining to the spine, the examiner did not take into account the Veteran's contentions that he had to bend to fit in low spaces while onboard ship in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Furthermore, while the examiner noted a diagnosis of 55 ASIA-D secondary to cervical stenosis with myelopathy, he did not render a diagnosis as to the lumbar spine.  Consequently, the Board finds that another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

As to the claim for service connection for right upper extremity weakness, to include as secondary to a cervical spine disorder, the Veteran has not been afforded an examination.  As the claim for a cervical spine disorder is being remanded for an evaluation, the Board finds that an examination for the claimed right upper extremity weakness is also warranted.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).  On remand, the Veteran must be afforded a new examination, to specifically include determining whether his right upper extremity weakness was aggravated by service-connected cervical spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Finally, the issue of entitlement to TDIU is inextricably intertwined with the current claims for service connection.  In other words, if the service connection claims are granted, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is, therefore, deferred.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for the purpose of obtaining an opinion addressing whether numbness of the left side of the body, and hypertension he has experienced since the cervical stenosis with myelopathy performed at a Department of Veterans Affairs medical facility in November 2007 were foreseeable consequences of the treatment provided, and whether the Veteran's symptoms resulted from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.

	The claims file must be made available to, and reviewed by, the examiner, and the examiner must state that the claims file was reviewed in the report provided.  A complete rationale for all conclusions and opinions, with citation to relevant medical findings, must be provided. 

2. Schedule the Veteran for an examination to ascertain the nature and etiology of his current lumbar and cervical spine disabilities.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should elicit from the Veteran the exact nature of his disabilities, to include the circumstances related to the onset of symptoms.  

The examiner must state whether there is a 50 percent probability or greater that the Veteran's current cervical and/or lumbar spine disabilities is/are related to service, to include the March 1967 record showing treatment for low back pain and the Veteran's assertions that his disorder is related to bending to fit low spaces during service.  
  
The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence with regard to the onset of disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Schedule the Veteran for an examination to ascertain the nature and etiology of any current right upper extremity weakness, to include as secondary to a cervical spine disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must state whether there is a 50 percent probability or greater that any current right upper extremity weakness is/are related to service.  
  
The examiner should also determine whether there is a probability of 50 percent or greater that any current right upper extremity weakness was either (1) caused by or (2) is aggravated by the Veteran's cervical spine disorder.  

	If the examiner determines that the Veteran's right upper extremity weakness is aggravated by the cervical spine disorder, the examiner should report the baseline level of severity of the right upper extremity weakness prior to the onset of aggravation.  If some of the increase in severity of the right upper extremity weakness is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence with regard to the onset of disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection, and a TDIU must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


